ITEMID: 001-96529
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: DLUGIEWICZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Krzysztof Długiewicz, is a Polish national who was born in 1969 and lives in Helmstedt, Germany. He was represented before the Court by Mr J. Angermann, a lawyer practising in Helmstedt, Germany. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 May 2004 the applicant was arrested by the police.
On 22 May 2004 the Gdańsk District Court (Sąd Rejonowy) decided to detain the applicant on remand in view of the reasonable suspicion that he had smuggled into Poland a large quantity of an illegal substance used for the production of amphetamines. The court held that his detention was necessary to secure the proper course of the proceedings as there was a fear that the applicant would attempt to influence witnesses or evade his trial since he lived in Germany.
On 14 June 2004 the Gdańsk Regional Court (Sąd Okręgowy) dismissed an appeal by the applicant against the decision to detain him.
On 13 August and 17 November 2004 the District Court further extended the applicant’s detention. In the latter decision the court relied on the likelihood that a heavy sentence might be imposed on the applicant.
On 16 December 2004 the applicant was charged with having committed other offences relating to prostitution, deriving profits from it and participating in an organised criminal gang.
On 10 February 2005 the applicant and two co-accused were indicted before the Gdańsk Regional Court.
On the same day the trial court extended the applicant’s detention, referring to the grounds given previously and holding that there was a risk that the accused would try to put pressure on witnesses.
On 15 March 2005 the Gdańsk Regional Court decided that the Gdynia District Court was competent to try the applicant’s case. That decision was quashed on appeal by the Gdańsk Court of Appeal (Sąd Apelacyjny) on 27 April 2005.
On 28 June, 27 September and 15 December 2005 and 14 March 2006 the Gdańsk Regional Court extended the applicant’s pre-trial detention. The trial court reiterated the grounds given previously and found that the accused had not proved the existence of circumstances justifying their release. The court also held that keeping the applicant in detention was necessary to secure the proper course of the trial as not all the witnesses had been heard yet.
The applicant lodged an appeal against the decision of 28 June 2005 but it was dismissed on 3 August 2005 by the Gdańsk Court of Appeal.
As the length of the applicant’s detention had reached the statutory timelimit of two years laid down in Article 263 § 3 of the Code of Criminal Procedure (Kodeks postępowania karnego), the Regional Court applied to the Gdańsk Court of Appeal (Sąd Apelacyjny), asking for the applicant’s detention to be extended beyond that term. The Gdańsk Court of Appeal extended his detention on 18 May and 30 August 2006. The court justified it by the probability that a severe sentence might be imposed on the applicant, which made it likely that, if released, he would obstruct the proceedings.
The applicant appealed against the decision of 30 August 2006 but the appeal was dismissed by the Gdańsk Court of Appeal on 13 September 2006.
Applications by the applicant for release or for the imposition of other preventive measures were dismissed on 2 February 2005 and on 14 March and 10 August 2006.
The trial court held the first hearing on 27 October 2005. Thereafter, hearings were held at regular intervals.
On 24 November 2006 the Gdańsk Regional Court gave judgment in the applicant’s case. The applicant was convicted as charged and sentenced to four years’ imprisonment and a fine. The applicant did not appeal against that judgment and it became final.
On 2 December 2006 the applicant was released.
The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006) and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 August 2006).
